Citation Nr: 0736787	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-39 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC. VA will notify the appellant if further action is 
required on his part.


REMAND

In February 1998, the RO granted the veteran service 
connection for asbestosis at zero percent disabling under the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6833.  This 
diagnostic code rates the severity of pulmonary disorders 
based primarily on objective numerical results of pulmonary 
function testing (PFT).  The relevant findings include 
information as to Forced Vital Capacity (FVC); Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)); and maximum oxygen consumption measured 
in ml/kg/minute with a cardiorespiratory limit.

Although the VA examinations of record provide detailed 
information regarding the nature and severity of the 
veteran's disability, there are no findings in the five 
pulmonary function examinations between February 1998 through 
May 2004 as to DLCO (SB).  These findings are necessary 
because Diagnostic Code 6833 provides compensable ratings for 
findings that are either based in the FVC category, or in the 
DLCO (SB).  In this case, the veteran had no DLCO (SB) 
findings and his findings in the FVC category did not qualify 
him for a compensable rating.  The results of such DLCO (SB) 
testing are necessary to fully apply the pertinent diagnostic 
criteria.  Additionally, as the veteran's most recent PFT is 
of May 2004, the Board finds that a more current examination 
is necessary in order to fulfill VA's duty to assist the 
veteran with development of his claim.  Therefore, the 
veteran should undergo a VA examination to obtain current 
findings specific to the rating criteria for an increased 
evaluation for asbestosis.

The Board also notes that various VA physicians have 
determined that the veteran's chronic lung condition is 
likely a combination of restrictive (asbestos) and 
obstructive (tobacco abuse and exposure to coal, oil and gas) 
components. Specifically during a VA pulmonary evaluation of 
August 1999, the examiner noted the veteran had a history of 
smoking and also had worked in coal, oil and gas power plants 
for 27 years, and in a coal yard loading coal trucks for two 
years.  In July 2000, the examiner found that the veteran had 
"minimal obstructive ventilatory defect" and opined that 
the veteran's use of beta blockers should be evaluated with 
respect to their obstructive ventilatory defect and the 
reduction in vital capacity might be due to the obstructive 
ventilatory defect. 

In February 2003, a VA examiner found the veteran had mild 
obstructive lung disease.  The veteran was most recently 
examined by VA in June 2004, and the examiner diagnosed the 
veteran with asbestosis and chronic obstructive pulmonary 
disease.  

The Board believes that additional effort is necessary to 
attempt to update the veteran's clinical findings of 
asbestosis and to more precisely clarify the degree to which 
any diminished respiratory capacity that is present may be 
considered attributable (by competent evidence) to service-
connected asbestosis, rather than nonservice-connected 
causes.  In evaluating his asbestosis, the degree of 
disability that is directly attributable to this service-
connected condition must be fully taken into account -- and 
further, in the event that nonservice-connected symptoms 
cannot be separated from his service-connected disorder, VA 
must presume that all impairment shown is part and parcel of 
the service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).

Any additional relevant records of VA or private treatment 
that are not currently of record should be obtained and 
associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the veteran 
and request that he provide information 
as to the dates of any treatment received 
for his service-connected asbestosis 
since June 2004, and to furnish signed 
authorizations for the release to the VA 
of private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records (not 
already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
AOJ should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2007).  

2.  The veteran should be afforded a VA 
examination, by an appropriate 
specialist, to determine the nature and 
severity of his asbestosis.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination and so noted in the 
examiner's report.

All necessary tests and studies are to be 
performed, including pulmonary function 
tests, and all findings are to be 
reported in detail.  It is essential that 
the pulmonary function study contains the 
full range of results necessary to rate 
the disability under the diagnostic code, 
that is, the percentage of predicted of 
FVC; the percentage of predicted of DLCO 
(SB); and maximum exercise capacity in 
terms of ml/kg/min oxygen consumption, 
along with the presence or absence of 
cardiorespiratory limitation.  If DLCO 
testing is not possible, the examiner 
should set forth the reasons.

The examiner should indicate what 
specific symptoms are attributable to the 
service-connected asbestosis, as opposed 
to symptoms referable to obstructive lung 
disease due to smoking tobacco and 
exposure to coal, oil and gas, or any 
other relevant nonservice-connected 
disabilities, such as the veteran's use 
of beta blockers.  If possible, the 
examiner should provide DLCO (SB) and FVC 
measurements attributable only to the 
service-connected asbestosis.  If it is 
not possible or feasible to make the 
differentiation between service-connected 
and nonservice-connected disability, the 
examiner should expressly indicate this 
and explain why it cannot be done.  

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for entitlement to a compensable 
rating for asbestosis.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  No action by the veteran is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for the 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



